Beekman, P. J. (concurring).
I concur in the' conclusion to which Mr; Justice Giegerich has come, that the final order made by the court below should be affirmed. After a careful examination of the evidence in the case, I think that the proofs are sufficient to *690justify a conclusion that there was a practical location of the demised premises between the parties, which is sufficient to sustain the division of the store between the two to which the respondent has testified. The peculiar manner in which the store was arranged at the time that the lease in question was entered into should be considered in determining from the lease itself what was meant by the parties when they described the premises to be leased as the “ westerly half ” of premises that were not actually divided by any visible boundaries in that manner. The departure, then, in a single detail ' from a general- easterly and westerly division of the premises is not. necessarily inconsistent with the general description which the lease gives of a westerly half. Conceding the claim of the respondent to the whole of the floor in the rear under the gallery, the description of the premises as the westerly half of the whole store would still be not inapt as a general designation o'f what had been demised. I do not think, therefore, that the inclusion of the premises in dispute in respondent’s lease is .so inconsistent with the terms of the lease itself as to bring the case within the rule which forbids the modification or variation of the terms of a written instrument by parol. There, was sufficient ambiguity in the lease disclosed by the actual situation of the store to justify a resort to parol evidence to explain the meaning and intention of the parties. The contention of the respondent, it seems to me, is also supported by the probabilities of the case. The only access to the gallery was by the staircase situated wholly upon the easterly half of the premises, while the entire space under the gallery could only be reached- by going upon the westerly half. It was, therefore, most natural, and, I think, also equitable, that the division to which the respondent has testified should have been made. It is true that the appellant denies that there was any such practical location or division agreed upon, but it also appears beyond dispute that during the period of the occupation of the demised premises by the respondent — a period of about three years •—■ she has actually occupied and used the portion of the store, in dispute and that the appellant during,the same time has had the. exclusive use of the whole of the upper floor of the gallery. There was, therefore, quite enough in the case to justify the court below in finding the facts in favor of the respondent, and under repeated decisions of this court, a conclusion thus: reached will not be disturbed.
Final order affirmed, with costs.